Wi/aI top\j                    0141- OOb^O-tL                            RECEIVED
                       aI/l                                      FIRST COURT OF APPEALS
                                                                      HOUSTON. TEXAS


              Su IttLfCUtttEAllH tcunl tf hp&b                        APR - 7 2015
                                                                 CHRISTOPHER A PRINE
                                                                CLERK.



                     AOjXJlAdl ifaMplAiiJHijT
                          V.
                    Nicholas Huahes
                    hliilltifi OUllid dtil,,
                       JkWDu/JdAjh


         ^Mifttcliit foilIaiicl Of/jpuaOlIAaJ/mjaIlllfilpmlicL (jompIamjI
                                                                  fipL
  Iaj hpotaL Pj\u\tLi\lD.DHi-msis a.


   JjjtffccliVt ASbblkiCtOf^JiMlhjJUaAl/hlMAch'CC (j)MfilA)ul
                                                     V\pl
                                                I        T


                                                    dj)mplAikljth/l
                                                    itib-AbrtHMl
                                                    fasHoAMA U/Uj't
                                                     l/3DLl HuN 2D2
                                                     1baL\\'t\ki1exA!>1%Wi




                               9-tr/i
Tt THE' AtoMUWlUDte'tEhfiW £&a •'
   LOUto M rAli\3lUUE6nJ', HffMtikiJAhd \Al%L hbfrlL'Slsjhil£AW)L W
tilts 7/7/5 x*3jutfkT\\it A^isIal&x ilCcimd Aiud'ml'l}l^lpj^/dL^MlAuj7 fkA/ib)
Mil/wIm tiuqhtiAAtd flkliisA lllAihkiitld. L/l ypul/Llkui %t bull He
wIIduJiua'.


       it/ulJ'lu&jfflj, CLmplfiiidtkjl b/UtmilL MCAUOAktl M7lu ffolttflfiA Until,
Ll$Fl HUJM WL. Till Cluuh, ita httilk j7tM<> TWL

                                 JL

                5\K\muil QflHEF/tLh

     biaDumha brltlt), AulShmufAh Cmiflm^ul klAslndicltdwth lhad
 DtottL fthui l/ffhJv ttHltfL JkJjud/rfryioul Hindi /b ilbm \
                 kDlhhculjiple/uhtfBui> WlPi HI him Ccuuly,7&M
              FauIJjjum&a/,did 7hdjj AudTIm, fjukuifully Jippupt/Ale
              )HDf3£ii1u, Altoieh>CmOfloltil \lehidc,fakirJby IjAidyu£il
              luluecl Mbvft TwtAjh IhtioAudddlm hdU/uda. (jail
          Ihkidud Thpus/lA/dDpllAES, klil/} Iht Ikilail TvdgpwlL
         thl/uAL Of /Luz/y
  CuJtitiLltiUili failhtdA\i01'ImlJfatfliJ.ttitirnbi kits Appm/lrd
is Humid h\i )hc fauilf llii CAlhLAJD IUD115.



                                  i-m-h
    OhjOl/jJC 1l>,M. fj\ul5%m.t)Al.tmipkuAtil Ui/b fohMitle/IOHhtthild
dfrfoi hki4 blfiAj* //fluff&fAMAlfcL foi/l^'Mhua tmulbsj
 Ddlfhi. Huil -A-Cai [LudyhaD. f\ Chant Ihl i^iUcllududJim The
JjLiditfAttJ. Punibhrndt fcfa) tescxtrl'ill Al/iUrfate lulhc TDELT2D
 khidk kliut llwuM/ud DellAte halt.
     iiuOuhit I3»u/h fkuiyiuiifEuiJ.tDA/fjlAikJ/iJ Timtl\j fllld A\Ulll\tu Alike Of
kmI lid Pmm Mo Itfoltt.
    kiJuuL litiAiL Aldus* f}M/uurn Apw/Ajlrdfo HibliLrldouda,Coauxlh
tiulS luMtDM DU kpOllIklCAulcAlD iliclts.
  fajJufo 11,till,MtluA lllmltUtiedJi'jy&kjDviajl/AIipaJOfltboiloi Hueid'I'd
h()f)C£t\
 D/u JAAjJttoiZi Al/dte/te lluaha kid iltXAhidai Buhiiui hltd h>u Apjitalt
iiu Ihc fouilfitipmt> [huxuo pi-it'DoslS-ndou ml^%MtoA/& hdultint
faLbLAJPdUOltt.

                                 JiL

                             bryipliiihil
A), bamlW Ida hE!fiHi\k hsL^cc OfCouustl
            ial5iuM^Al,fM^wAAj/d5SWJ> IhAlhltLhbtollAtid'ltWL tilltlmlto
   Huahts hud flldbV) l)\A\d»J,tltil. t3u1tAJliaj*lk Am/JfLutujwr^ Vwfaluf
   hulSnmtou^idh Aiud'fcuileaJlh hwiwdmallinhk tiuAUiulurlAnid


                                 I'DFII
                                                             • t ft-IKl* *   9 JL.t^JM^AJ   f

                                                                    T
  lu Mam ,13 UMAltk 7o his I 7ht dtLdAu? 1o tiatij /i/am cktiitj,/
   ItilMiL.
             %il Ail T\Ait> 7\jpz> Oftec Ibmihuja 7Iu hjhl 7c fauad, DCaiA
    Ll S\ppuil06O!li^\Qudlk Calk hmM/a %t j(U? tf£nu&l
   EiUmI lutJudto Ik lijhl ToEffuliVL kbibkua. CfljpuAisdke Dispi^
                                  y-Df'/i
      Llttlid ki 1\u$aIl offttAi A/ud IIil Uwhd$Ali3 LaIsIiIoIidaJ. Idi'Hwd
    %t ElktlNL Hfi/Ufojl Ofllu Appdlndl mulS'lumejotJ. by A/Mdv* rAiIlm IdI
     M^ima Id hit LaAcaaJ\uaIuIAppealiu toast AJD Welti* (found offaovih Ma,
     b'H\'PP£IS>-Lz)Audb/npldth Lied IdSjfMt Iht Ptosecu]w>us l*asc7o
     Mciuihidiil AdiimAml Tcslmirj Dimiai/j %l Anp/sJ.lluLLhi diiui/iuo ml
     JW^ litjhl Id AouaIkid'tmuMpliVL EfkDNLk^LuiL PfSuiusd
      lilthdAs lluejheS AudffldissA'/flAidiju^.dAb. nipDMiAticL nDudiud
        rodSl-uiVjEoiLS tl6cihlCliaALAJp.MllS /cleullofAppatbAlD.P/')l-D/?51<>-£jL)
       Ifftzlm %l bdtomc fjki AfjoulMidihlkttj usifo hfrndwrnTlAl
       IMtAiiiAM U^utiicLi Mob AmliciCJjlL A/u/f Ud\ fllAiptoelicjL.

SlUAidliHd Of lt\ll£\Al '.

            'lilt DdkAjdA/uh LhcBy btjbjch Ohiks Ahilih lwfa&£u~llibCasl
        kIht tut of "%L.MEn>Ati£> finhr Low Aid h AAtisy Cttht Ulit
        Fmttubi"j>* llM'hd ^bb> 1.Ash m lis Wte* fats 1 Kl/ArflUdid
        tpfifttfa) -Pj£f.Aa4i.yfa TLd\l lt> HdumlI btofbAdmuM 7oAfi\iii 7ml
        Tin b/jdLh/j fahiiut,! IpIlzaIl %a\s IU Ulhdi IcuaisJi llwajh Vmtdl
        lu Mam i13 UMAkk 7o his / The defendau! %frMid a/ajh tbtisifoJ
         fid Ah)Is.
                7km. Ait TsaIo 7f£i Of (*JbL> ntoaMiinun 7/u lijhl 7c [cmtsd, 7)A/A
         finsl kpuilbs OfMl Hud Ik Calls Jitauti^iii The tLhl p/Houais/I
         Oht'd Ihidu/lrs Ik Kiiihl ToEfttdiML A&bhua. if(fjpujubtl. he DisptSJiML
                                       ^'bF'ii
 Of ifidb'luwEPLiS timpkud.3.i\ LljuiqIiuA Am hfiptd OSfcfUiqhl fuot his
  LMil)idi,i ktlim^Albeftu/lhil bmlimnlujA TobEflWhdd?.*h 1h\7liL
  [jdiiNiLIidiJ \hli\-hl\h fj>kistAnmr.L Outfit, Lex? Of'Libtih b Uhllfalfiil
   Tip busttuli Hit AjJpaJ hdfliHiikJAl kiptdAul i)\us\fi\tL Hid AdhkMAM
    fmucdiiufi 7/ul Lb hlmlbjOVo/wL 1a.i1H(CaIl hits llidhLaj
    Pllsou \iAOu\dbtnDpfhdy WlhMiiurp ki bhilep^aejufesl kiSOA/J
    HamIIauI -bill Am U/ul/pm£jL/h7 OfftiddAAj) Al 7mI bLln/dln %
     miecl 7ht lildIhAmdh Ab^diL.

HtWuiid l)OIL Df EpfflpJAiul',
           rAullhiiMthJ AhczIs %/\l klldwks \\ii(fhes Atu/I flkksA IJiAldi/j.tllilj
      JLuIiajlitA/Jyhud^miiii/jl\j Itfiisl/J fo Miles/1olueludl JMrJktltii
      hssishutc Oftbu/jd fo fi (omuudwi rAulSiuMtojJi AppeAl iaI Oalisl At.
      ilk)W>. [torn]OfAppt/thA/A. DI/hC££lS-til).
           Iu Ihe fiusuflEsc, Af'bi IsMijSdO 7hc ttm\ bpcvltiti 7ml Hestish
      \hlh)d) ihidurk lhcdfi1t'?m*££jj}M file iki CjidsaJO. Ottolx, filihtlAS Hu/jhes
      hud ifltlbiA flhiituj.thaf dwui AkmlJdtoulfl Mf, butuM /
              70Tkl Oiu3iiii( ZIM.^DbwhjS. Ouihhy ]/JAs hpokded [dual^iI iaJ
        trjtbt AiA.luon*, Abctd fait Luls befcii 7ej#I hmu. Afki The /W7
        hppDiiuVd fj)iiiu)tl, mi^lmnfJAl fikd Uflolwuh?L*uu/iAjaA,dlsL,
        I.Su. Ha2pls Cduuj7u t&mkiAl Oidaid Ou.UlJdlu.1 f/ujtJ, &fS ).7hc /faiz7 btiuitsl
        YhulS'TUMfZ'A MdflP/U MdtiJIihiUAUSLL. fAlllSllMpKU WJsdM.


                                    S-Cf'lt
  'DuuaI tif Tl%I Am MUudd LcuQ] hppaidltd Po'imbdTo ffoMtC fplllUAl
\lielhkdSlfiblc OiudlAifiunJtjt/Jhdls Of rAuppz kttisaJIv hsislAiutePf
Pcuustl wihis beft/uS/L UturhlSidh kmbuciAitnll 7t7ht AxusldulicU//
%bUniled5Lies,liS(ULlcjd±.^f<id0 W?mi 'tfautJf?, lid HlH
b hdt Hudtl ,5bLS.ti,Jd 775. Alvad ,5/icu/u ia TkdJjiidiwjulMoj/ku7s
 hud •Afptiikjll/IPouu^l, Idho HJAs hpoidldOkldAy TudtofMlUJt&lt
 hd^uffiaiul llAie. %rn/me fvtfml', h7hddeftidrhul kdhis tcud-
 kpfiondhtl LouAJsd \li\i\ied lid yJpJiuii TiifoL Widest mL\d fo /irjlAU
 hi 7ml i Ah\ltisd Is hauifo:/ 5etr PhMkid IauiIpu loll /?//) /
 \lmmi\ f\M. C.t.P. A(?l 10.OH fAikdhplhasIsJ^ikJmAtiiJ2dS
     Foimul Joseph !).huiAihl kk Appmil/dOju^/hJaji bfl&JkiddidAid
hiw Ihf Efs/iiiiile iblihiinmm Lwu,,il ff/inii TohWlEsli/tAft 7he&ASs> Art//
fapAllf tcilml.dhlPoild'fapPiidlesI AlfoiAln/ l/JAb imdlljujfid\j mpAiU/J
fbiliud. lilitf IfAuaerTbCL JhinurU.£sidk Mlljllh.
    lerAujs, ypm/iSf/y/MbplJiA'j kpOiufoJfontustlOidhdAy bffitid
tbuhisd to iutffedm IkEAinc /WW Mfa O/ilAbL To5pe/urJ7iiiie l/Jdli
Iki \Tuwifa,iolPai 7ht Pasl, id/ndi JfiAdeilimpiAuhk Fpl Pduxisel fo
AtecpiAkly kkU pAdJiiuisu/J. Met Hymd b„ \/,hlb> V. PaI/ImII.
      ndbhwcu Ibs/tzls7hdLd7h)S/JtLuudbuhl fadese/J fbfht
 Toud Ofhppe&\\ hi Hit Appejlni Laiu^ mtnnb lAppctl) n&idilc.
 Dt'H-p&SJS -It) If \ModsJllA\ie d^ueirs/ fht Poudss \l£iulis>y AAld 7/lC
Ou\toAicd%e burls rhdbicj l U fAulSluiAeotj'j Wj)£a/.
                            it-Mil
Lidbud Iujd t)fLc/'/ipl/jiul •
             rAuuTiJM&Aj, fcufWhdAJidwIfoflu/iliH Oiud fUdnsA f)\Adu,idd,
    Skdedwuidk riud4.h)ci/diunh musedI'tilledTo hi Elude. meliYimihlli
     (lefdln/L LdJjuVnlifiludidihojli& ASiouudhi nouu %bcoa/j Appealihi
     Cmt ajo. I!Win. [fatal%m! nk. DldlWSlS -a\
            -lu 7k ittoeijl Pose, Afki Liitu,f//ij/j ~7hi Pond iepDnfe&s Tfrdhceids
      liJ/iiiili ilueludes1ht.5hk fmsmdiDiA fift iu Poust aIdllU723> AIjMas
      Ikiimb lludllldiASA lludnu,£/oLi\AlHAil-iht/lshouldl)4\ie7\aia\/>iaI '-
            A) Ihi IhAwim lusimrMAjl mi (JMlslaw lUvltb, flliL Imdichiusul)
             btmpkkb LdLhlU dtfttlw hMucks,,,7bd i/dmdof
            kidilj ^ki7LididmeultAsdtfiuulf)\i Ixju &Ais}.hl.\j%lilh)
            bflAuV II CfiMflddf f/iil/j'111* B)Al/p MUl'yiuMteAj'.
          £) TheJ-iudieimend iisd\ Jb follows.
                    OAjodiwoL^p/tAihci 3,wwiiAi fbm Eo/jajIu,lexas ,fiuldiumoi I
                Did lhaj/jhd men IJ/jlAyjILIIu AjJjMopjunk doopddyMArMsdv•/
                hit ihloL hide, /kfefc/iy hueh lab Vdueddom T^laj/j
                7/lMAuddolbts kuldhida Ohio Auushsd fllDus/tiUfJJolloiLS,
                d/Hilhti/dftA/ldfelepMLffAt/ CI nwpsad 9
        1,7ktuu/ul Est rAidJluM^A/ikk%sdhjdPvaiIilIlJfjffhefl f/A 7tlo
     MLLifflusLepli Ik1,ikehiud,duSldt />dAJpE\lidasa-flf7hefl//
     hlolObbdIkdMusViULt AI/pidoes dhike 7/idFah/S'1u£/,^j/ Msz/


                                 l-Of'Ji
        ILdeuliouAlL Ajud iuuvdjiurih del does d Allteie ffvil rAulSluMwu
    Appmmledhcp)id\j kliHiDulihe Effeel/i/e Edjj^uIPt"Moi/MeJ.
        f)Jys-A,i£jjudidAt&jlJ<> 'uNaIjsI Till Eoul) L/tdierJ^JuPisd/d/d/
         fheit mfSjiiispOA/'s PejuHcI/i/jhdJtAjfeAjtsL 6U/UJ7u7lwR/Z£sd.
         Akid latum Aid AuhmAlir M£&aI Aidd kuilUljre M/Hk'nah/1/
    VnkMlS>)»,.lsl*mi iTIdls, tdAlsM^UlJwi/, fjJis^J
   TtlfrttoAhm/ fa/ Itifl) I llfPAfAA/l Aa/aI 7/7 /W Hill <^ idlll

        tiJAulShkiea/ klAi PwiidedAidddiCAj/eAJie Isdif/ou) hJJitikfaajf
        Idkli llbweJ lkduL\i 7l PdjoIhIbfoc/7Soldp Ej,j 7hc PfiA&jzhid
       E\l/dejuie Til TmI dhich do& M dvms0e*./d 7p1/il1aj/Iss:/mcjl//.
        This le/pj/m ki L/oryidit IwoiisaI %p?t)lessOf MMdeuelc
         ?MibliiM&dJic fbmiljfi V.dJs Ml <.\u.dWi /Ahsi \lsbk.

  til/hcaie/? Aswik llulhdThisPdDUkid'beeiudiselosesliufivJppfjillDfhePo/jd
kppehb UuPAiiSsJJO.moi23fEikjdoPAppssJjAJfJEJOE'OD7SEdJhJould/)A\le
 thame Hie )/eid/d /kid 7he Idceiuedf/lub'TUMfrdJ Ttppsxl^tusiui.
AlAUiud 7huB/)/LA/np/Aiid',
        ILlduii/j££>t,/ ossnib7hAl Aldidfo ducihes AiudfddniA PhAiluu.ihl,
  lulsujVtuAllyLd'fjLicti/usi/'i lefmedmbef/o iUdudl AlIuaIIaimmcjull "
  OS Albh)/jA,sJlhlP/luldruM£s>Aj^ LosdliAlOimsoiW. llivlts [AppuJiAfrMll-oefK'tz)

                              fi'ONl
   IZL Ihe Pq&iluI fjisLikfki IfMiAijiutj 7/v Epazf ifjpcda:j> 7ml Ikeu?eds
 )dl)idi iudults 7btddo /wieuh& hie ihiPause w.llttltoi AljeJw/fo dusihis
 hue! flkli^A fldAifjAjdol, iidOuJ diJsldtodd'nwdkwvJi/s
        7bd mulSfui/ieoA./ b kfudk I.iajdisjl/7. At IziaI, rAulShw
     unS heiutelofiiJfahNiefeJ@ttltfl
     fcfc htM^IOfUfahNiefeJ@ftltlli)yhn /lofefiiij
                                        /lofef/Uj kHE/i£,h"
                                                    Em ,fldeluju/fez
     AWilleM iaJld A/jloeuedl
                      mAeilf bepdd  %: E/piMl/t/Jfeupd.
                              WlDdd %: EM/hllm
        Ibis Doi) dd Pohishfuk fhdlt heEMoe ni&uAul %7f/e iexfhl
    keiwMal MA). fMlfcd-H'JtluldhimcuIwlCi/ikien [ffedAlt (jOAbad
     lOEUiLiM Pohiled)! lAiEii 2o)ol)le\eLfoulfllUbfAM.
 7kfl thuOtih Easu.® lilhtidlk kelot IaIl Peiscjud rtopah\5eeidk, ldilht>ul
hhl OL tiML DlDWlte doAfitjuJ.Sid P>E/E V. HopLn lcK ^iu. id //;
Tb&MifiM tSklLdSJJiMiJ Hi JUAihouah/1 We, M U ir/sih
0\ UndlHikid \i/(dU.shtr ,W SMiL^fJ/d
    fern ftud fj>deJ>eeME5 .boosted Apply 7b rAulS^mtAjTs P/be. iiUfbuvL
 hlDdBlti.                                               '
     Petitionee. AsuiDi }hdhdHia/mIas fhq/io fa/d ftkliuA PflAdiddd,;
lueludt 1h^ eWuusJOiuiL)pe/J Moaja \ldilli Will lEXAS /ovdPodt^!./?*/.
 lldoddhi\iLeJiAjjAej/7/ic Vet/lid hdfjufEdM Ef 1ln Appeals PoudJ
  Deiuwuj) daPALisedoJ1ilpli5 /loud vtHppwls aIc>.E<J-)I~i?£)£25^.e)




                               f-A/'/i
   1, fialS 'juBiieou, An lemdtdb A\li/yiphsl 7o PokdAd /[Ijdidij J/unhts
U fhtkA fblAiihuduL lid kiAttempI Tt> Bel AwImioc Id rwdur/dty
IxjdoeeutL AiJelPhlAiutiuet M\i Ddmt. LTIhitLLiA/'l leed Myjfcytauw.
TOfftj hWttoph-ljLMto MualesfhdAuteddjelliidei brJUeJn \/ilAiUalerJkdi
7c Hums LDuiJKjiJ/»i7dhmPoujuJ-idaAS%lduMie\iejldo TksMjstPjl
PhsbUuet i%m\ diehdtiS Hue/lies PtfUtlusA fllAidnu>ddi
                       ?U\\ei foi Met
      \klhtnifuiE, dompkuAbl, bfididoj hhodd Ihddid P/iust Exfsls
PbL (iuAim 1hd klichks Ih/jlieJ kddfflefusA P/fAllid^hl-, IbkidhjUAld
hurl$jjDvd/ii/ejk hhltd niuiSluMta/i/^SlAlJMib Eiudfu/euld hleeles:/
SiiHi.OttfhMi Aud fouhleodll) Ameudmedl hlbls Tr> Aflud hud'ru/u/ymliUL
LfttdNe k^isbuee frf'Pou/osd'/f/judrttieediaJ) fludesdiDti Aad/usl
 LlUid kudliUuStl/fl fbi/uhmdl\l\idd butfhms ofIahJ l/Jhesu 7hi
libOojudoul\ jAiledliCA/A/ly Afjd hlt>diuql\j tlefuseJImle/J It rim d
Meiuikflul AmlaIiij tide Nb. litem* tfouri of/tppeAli AluMd-Epsis-En)
Did LljfairieijJ'j bekit ludha,Po/yidAujAjp iLv 7baI This Ppu£I fads
TIiaI Iho lespiousleul's olefin'tdI hfowodtts neoudiitd HAulSluM&Ad
Lasl Old hoped hidtl kthelesJThe 7jolet>mt P/ha /twit! ki/l 7/uJ h^Aiduh
 khjjj Hojj^hluJeb Lm deeilie/OAJoe Aud'teeid7ddMdiii.kdkfud
 hmd rmumpliML lueffetlMt li^bkjcL 7/PpujjJeJfPdPppEAf,


                     lO-Uf'll
A/J La/h itsfDudcidltit Ami) tcmtAituAul hiAjj\j AiudAll FuidntL
meeediuep.
       fanwkiuAjJ louMOil Ode FiiAas.

Siaued iOid Ihis 7ht tith         LofJMiEJl            i2pJLS

                                               tf&ild5uh/h\lled




                                                  jLlcdMKbS)
                                        teiiifj>Aiiu Lklii

                                        hctville. hexas WEI
                   -heeJADAlimJ
  H^AddidiuiEcaJoolekt UudtL LjaIL d ki)uip Ihdlhe liufcnAiA^td,
 Mdtmuls Aiddfuels iududeelheidid huTilat fliuclbneelTvThtbejlpfTTly
 "fiMPvjIidije.
       attldEh Did Ihis IheJUL-.dtpof dljdh iindl

                                                             Wju ^IfHtlSI


                     ll-Of'll
                       LoifitiOAiE LtdtmoE
 UAuldiuwevu.do heidkj Eedifv Thd Allmhti hAs ljea/J>eii/sd hv M/ai/a
7ht D/uM/aI Lfhj Atdd Out W Aidd tonedPimp Pf fill flftjplAjjtd llufAuse
 Up.mom lemlOfApptAh Ud.piii-0£)S1S>cl) iu The UtiiledSides iVldii
 \iddh mptL Ma&l AtfiAid Akid PcivJAuled 7e>.'
   foudtfjulf) PoudioPAppsjjh 'dledcdhmloDL* A.?\>>us_ ,.3/V7ajuujaJjsI
 to,lis ,tlouslpAif7ex^ 77oe?7
  ntj,WCtl bid Ihis Th JtelL       ./L LpJfMHEk          .,7s>/5
                                     / V /




                                         tos\ Psaua bud
                                         Ll3Pd Hklyjfl
                                         Mtidleh-exAiTdPi
iOSl (cHillaHub
hPU Ifahj tot




                  fOunleu/lb fluid Dt Ajjpoih


                      mlcpnti k.ri t                   APR - 7 2015
                                                  m„      VSR r. PR)fy/E
                            Tl5

                  3fl hmidad5).
                                      L~

                    us id)J i Ja as             noon.